*505MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioners’ motions to reconsider and to reopen.
We conclude that the BIA did not abuse its discretion in denying petitioners’ motion to reconsider as untimely because it was filed more than 30 days after the challenged BIA order. Further, we conclude that the BIA did not abuse its discretion in alternatively denying petitioners’ motion to reconsider because petitioners had not demonstrated errors of fact or law in the challenged BIA order. See 8 C.F.R. § 1003.2(b); Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004) (BIA’s denial of a motion to reconsider is reviewed for abuse of discretion).
We lack jurisdiction to review the BIA’s denial of petitioners’ motion to reopen. See 8 U.S.C. § 1252(a)(2)(B)(i); Fernandez v. Gonzales, 439 F.3d 592, 600 (9th Cir. 2006) (concluding that the court lacks jurisdiction to review the BIA’s denial of motion to reopen for failure to establish a prima facie case if a prior adverse discretionary decision was made by the agency).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.